EXHIBIT 10.96

Credit Line Contract

Party A：MFLEX Suzhou Co., Ltd.

Principal office address：68 Nanhu Road, Dongwu Industrial Park, Suzhou

 

Postal code: 215128

Legal representative: Lance Jin

Fax：

Telephone: 0512-65130088

 

Party B: China Construction Bank Suzhou Industry Park Sub-Branch

Principal office address: No. 158 Wang Dun Road, Suzhou Industry Park

 

Postal code：215021

Principal: WEI XIN

Fax：0512-62781092

Telephone: 0512-65130088

 

Pursuant to the relevant laws and after adequate consultation, Party A and Party
B reached and agreed to be bound by the following terms and conditions:

 

Article 1 Amount of Credit Line

Party B hereby provides Party A with a credit line of no more than (in words)
RMB Three Hundred Million Yuan Only which can be used for loans in both RMB and
any foreign currency, issuance of letters of guarantee, discount and other
services with which Party B agrees to Provide Party A.

 

Article 2 Term of Credit Line

The term of the credit line hereunder shall commence on May 6, 2016 and end on
May 5, 2017 and the date of expiration of any specific transaction under the
credit line is not restricted by fact that such term expires. Upon the
expiration of the term, the credit that has not been used will be automatically
terminated.

 

Article 3 Use of Credit Line

The execution of this Contract does not constitute a mandatory obligation of
Party B to provide the said banking services to Party A. If Party A needs to use
the credit line hereunder, Party A shall submit an application therefor within
the line on a case-by-case basis. Party B has the right to review the
application based on the operation and purpose of Party A to use the funds. If
Party B approves the application, the two parties shall sign a separate
transaction contract. The dates for commencement and end, amount, interest and
interest rate of each single transaction shall be subject to the corresponding
transaction contract and vouchers.

 

Article 4 Guarantee Method

In relation to any debt owed by Party A to Party B due to this Contract and any
separate agreement, the parties hereto agree with the following method for
guarantee:

 

 

--------------------------------------------------------------------------------

Credit

 

Article 5 This Contract shall take effect as of its signature or chop by the
legal/authorized representative (person in charge) of Party A and by the person
in charge or authorized representative of Party B.

 

Party A (seal): [MFLEX Suzhou Co., Ltd. seal]

 

Party B (seal): [China Construction Bank Suzhou Industry Park Sub-Branch seal]

 

Legal representative (signature): /s/ Lance Jin

 

Person in charge (signature): /s/ Wei Xin

 

 

 

 

Date: May 4, 2016

 

2